Citation Nr: 1142786	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  04-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an eye disorder. 

2.  Entitlement to service connection for allergic conjunctivitis.

3.  Entitlement to service connection for an eye disability, other than allergic conjunctivitis.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for asthma, to include as residuals of asbestos exposure. 

5.  Entitlement to service connection for asthma, to include as residuals of asbestos exposure.



6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a bipolar disorder, a panic disorder, adjustment disorder, schizophrenia, major depressive disorder, depression and anxiety.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972, from July 1974 to October 1976, and from March 1981 to August 1990.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the entire matter was retained by the St. Petersburg, Florida RO throughout the course of the appeal

The Veteran indicated in a June 2002 statement that he was requesting a hearing with respect to his PTSD claim.  In his April 2004 substantive appeal, the Veteran requested a hearing in Washington, DC regarding his claims on appeal.  A Travel Board hearing was scheduled for June 2007.  Prior to his hearing, the Veteran informed the RO that he would be unable to attend his hearing.  In a January 2009 letter, the Veteran was informed that another Travel Board hearing had been scheduled for February 2009.  Later that month, the Veteran submitted a statement confirming that he would attend his scheduled hearing.  A letter subsequently notified the Veteran that his February 2009 hearing had been cancelled.  The Veteran was notified that he would subsequently be rescheduled for another hearing.  In a subsequent letter from the Veteran's representative, it was noted that numerous unsuccessful attempts had been made to determine if the Veteran still desired to have a Travel Board hearing.  The Veteran's representative indicated that an informal hearing presentation was enclosed in the c-file and that the Board should proceed with the appeal in this manner as no contact had been able to occur with the Veteran.   As such, his hearing requests are deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2011).  

With respect to the Veteran's claim for an acquired psychiatric disorder, the Board notes that his claim on appeal was characterized by the RO as only a claim for service connection for PTSD.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  

A review of the claims file shows that the Veteran has been diagnosed with PTSD, a bipolar disorder, a panic disorder, adjustment disorder, schizophrenia, major depressive disorder, depression and anxiety.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, his claim is properly characterized broadly as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a bipolar disorder, a panic disorder, adjustment disorder, schizophrenia, major depressive disorder, depression and anxiety.

The Board additionally notes that although a February 2004 statement of the case additionally listed service connection claims for scars of the left hand and right leg.  A substantive appeal was not filed with respect to these issues.  Rather, he specifically indicated in his April 2004 substantive appeal that he was only appealing his service connection claims for PTSD, asthma and an eye disorder. Therefore, the Board concludes that the issues regarding his service connection claims for scars of the left hand and right leg are not currently on appeal. 

The issues of entitlement to service connection for asthma, an eye disorder other than allergic conjunctivitis, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in May 1994, the RO denied service connection for an eye disorder based on the finding that the medical evidence demonstrated that his in-service complaints were acute and transitory in nature; the Veteran did not appeal the May 1994 decision within one year of being notified.

2.  The evidence received since the October 1997 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an eye disorder. 

3.  In a decision dated in May 1994, the RO denied service connection for asthma based on the finding that the service treatment records were negative for any complaint or of treatment for asthma, and asthma had not been shown to have been incurred or aggravated during service or within one year following discharge; the Veteran did not perfect an appeal.

4.  The evidence received since the May 1994 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for asthma. 

5.  The Veteran's allergic conjunctivitis had its onset in service or is otherwise etiologically related to his active service.

CONCLUSIONS OF LAW

1.  The October 1997 rating decision that denied service connection for an eye disorder is final.  38 U.S.C.A. § 7105 (West 2002),  38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an eye disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

3.  The May 1994 rating decision that denied service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2002),  38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

5.  Allergic conjunctivitis was incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Veteran's claims for service connection for an eye disorder and asthma are being reopened.  Moreover, his claim for an eye disorder is being granted on the merits.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement to service connection for an eye disorder in August 1973.  In an August 1973 rating decision, the RO denied his claim on the basis that although he was treated for an eye disorder in service, it was acute and transitory in nature.  The RO stated that there was no evidence that the Veteran had residuals of this disorder or that it has existed since discharge. No evidence was submitted within one year of the August 1973 rating decision.  Moreover, the Board parenthetically notes that the Veteran reentered active duty service in July 1974.

The Court in Buie v. Shinseki,  vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were Notices of Disagreement. Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding regional office decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.  

Here, as the Veteran did not appeal the August 1973 rating decision, and he did not submit any evidence within one year of the rating decision, the August 1973 rating decision became final.  See Buie, Vet. App. at 252 ("The Federal Circuit went on to hold that a regional office decision becomes final 'only after the period for appeal has run,' and that '[a]ny interim submissions before finality must be considered by the VA as part of the original claim.'")

The Veteran subsequently filed a claim for an eye disorder in July 1991, and a claim for asthma in April 1993.  In a May 1994 rating decision, the RO denied the Veteran's claim for an eye disorder on the basis that the Veteran had not provided any new and material evidence to show an eye disorder and there was no eye disorder shown on last exam or that an eye disorder has existed since discharge.  The Veteran's claim for asthma was denied on the basis that the service treatment records were negative for any complaint or of treatment for asthma.  Service connection was denied on the basis that asthma had not been shown to have been incurred or aggravated during service or within one year following discharge. The Veteran filed a notice of disagreement, and a November 1994 statement of the case was issued.  The Veteran never filed a substantive appeal.  See 38 C.F.R. § 20.202 (2011).  Moreover, no "new" and "material" evidence was submitted within one year of the May 1994 rating decision.  Therefore, the May 1994 rating decision became final.  38 C.F.R. § 20.1103,  see also Buie. 

The Veteran filed another claim for an eye disorder in September 1997.  In October 1997, the RO informed the Veteran that they had previously informed him that his claim had been denied because it was acute and transitory.  They noted that he could reopen his claim at any time by submitting evidence not previously considered that would tend to support his claim.  No "new" and "material" evidence was submitted within one year of the October 1997 rating decision.  The claim was treated as abandoned.  38 C.F.R. § 3.158(a); 38 U.S.C.A. § 501 (West 2002); see also Wamhoff v. Brown, 8 Vet. App. 517, 521  (1996) (where evidence supporting claim not furnished within one year of request, claim considered abandoned under section 3.158(a)).

The Veteran most recently filed claims of entitlement to service connection for an eye disorder and asthma in October 2001.  In July 2002, the RO denied the Veteran's claims essentially on the basis that new and material evidence had not been demonstrated.  He appealed. 

With respect to his eye disorder claim, the evidence added to the record since the last final October 1997 rating decision includes VA treatment records, statements from the Veteran, and a June 2004 VA examination.  Of significant import is the June 2004 VA examination which provides a positive nexus opinion between the Veteran current eye symptomatology and his service.  With respect to his asthma claim, the evidence added to the record since the last final May 1994 rating decision includes VA treatment records, statements from the Veteran, and a letter from VA treating practitioner relating the Veteran's asthma to exposure to asbestos and other chemicals while on active duty. 

The Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App 110 (2010).  Specifically, the Court stated that VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.      

The Board finds that the evidence submitted since the May 1994 rating decision is new in that it was not associated with the claims folder prior to the rating decision.  The evidence is also material because it relates to unestablished facts necessary to substantiate the claims and raise a reasonable possibility of substantiating the claims.  As opinions have been presented relating his eye and asthma disorders to service, which are also presumed credible for new and material purposes, both his service connection claims for an eye disorder and for asthma will be reopened. 

III.  Service Connection- Eye Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records from the Veteran's first period of active duty (August 1970- February 1972), reflect that the Veteran was treated for draining eyes in October 1970.  His February 1972 separation examination reflected a normal clinical evaluation of his eyes.   

Service treatment records from the Veteran's second period of active duty (July 1974-October 1976) reflect a September 1974 treatment record which noted complaints by the Veteran of eye problems since 1970.  The Veteran complained of his eyes watering and getting irritated quite easily.  He also complained of problems seeing things at a distance.  A March 1975 treatment record noted that the Veteran had been hit in the right eye.  An examination at that time was essentially normal.  A September 1976 separation examination reflected a normal clinical evaluation of his eyes. 


Service treatment records from his third period of active duty (March 1981 to August 1990), reflect an April 1981 eye examination which noted right eye amblyopia.  A January 1983 service treatment record noted that his right eye was blurry, hurt and runs water.  October 1994 and February 1987 examinations reflected normal clinical evaluations of his eyes.  A February 1987 treatment record noted a diagnosis of myopia.  An October 1988 medical examination reflected a normal clinical evaluation of his eyes.  The Veteran reported occasional tearing and wearing corrective lenses in a report of medical history completed at that time.  An October 1988 treatment record noted that the Veteran had splashed hydraulic fluid in his left eye while checking a fuel gauge.  He was diagnosed with a foreign object in his left eye.  An April 1989 treatment record noted status/post trauma to the right periorbital area.  The Veteran complained of right eye pain for 2 months initiated by trauma.  He complained of chronic tearing.  He complained of chronic discomfort in his right eye in a May 1989 treatment visit.  An April 1989-May 1989 hospitalization record noted a diagnosis of presbyopia, myopia, vernal conjunctivitis.  A follow-up for eye irritation was conducted in August 1989.  An August 1989 treatment record noted that the Veteran had spilled hydraulic fluid on his right eye and had an eye patch.  A June 1990 treatment record noted complaints by the Veteran of a sandy/gritty feeling in both eyes.  A separation examination is not of record.

Post-service treatment records reflect a July 1993 VA treatment record which noted complaints of watery eyes for years.  A December 1996 VA treatment note reflected a diagnosis of myopia/presbyopia in December 1996.  A September 1997 VA treatment record noted complaints of an eye infection of 6 months duration.  The Veteran reported irritation, burning, and itchy discharge.  The Veteran reported that he had been splashed with hydraulic fluid in his eyes during service.  

Significantly, the Board notes that a VA professional has proffered an opinion as to the etiology of the Veteran's eye disorder.  The June 2004 VA examiner considered the Veteran's complaints of eye tearing and having mucous in his eyes which causes him blurry vision.  On review of the Veteran's claims folder, to include his service treatment records, she diagnosed the Veteran was chronic allergic conjunctivitis with moderate dry eyes and mild cataracts.  

The VA examiner indicated that service treatment records reflected in April 1989 that the Veteran had complaints of persistent tearing for years.  She noted that it was her opinion that it was not likely that the Veteran's complaints of recurrent tearing is related to the hydraulic fluid he had spilled in his eyes.  She noted however, it is likely that the Veteran's current symptoms of teary, watery, itchy eyes are related to the allergic conjunctivitis he was seen and treated for during the service.  She rationalized that although the records show that the hydraulic fluid splashed in his left eye in October 1988, and then in his right eye in August 1989, at the time of these incidents only mild irritation was noted and no follow up visits appeared to have occurred.  She stated however, that in the spring and summer of 1989 the Veteran was seen numerous times with complaints of ocular irritation of the right eye and diagnosed with allergic conjunctivitis or vernal (A Type of Allergic) conjunctivitis.  Therefore, it was her opinion that although the watery irritated eye symptoms do not correspond to the hydraulic fluid spills, the Veteran's symptoms of tearing and irritation do correspond to the allergic conjunctivitis he was diagnosed with in service.  

The Board finds that the June 2004 opinion essentially establishes that the onset of the Veteran's allergic conjunctivitis occurred during his active service.  Recognition is given to the fact that the Veteran appears to have displayed symptoms of his allergic conjunctivitis prior to 1989, which the examiner appeared to identify as the date of onset.  Complaints of watering and irritated eyes were recorded as early as 1974 with a report of symptoms since 1970.  Such begs the question as to whether the Veteran's allergic conjunctivitis preexisted his active service.  Indeed, even if there were symptoms of allergies in service, the Board acknowledges that seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  See 38 C.F.R. § 3.380.  However, following review record, examination of the Veteran, and consideration of his reported history, the fact remains that a VA physician concluded that the Veteran's allergic conjunctivitis had its onset during his active service.  There is no opinion to the contrary.

Therefore, based on the June 2004 VA examiner's opinion, particularly given the rationale for the opinion, the Board finds that a grant of service connection for allergic conjunctivitis is warranted.  Having resolved reasonable doubt in the Veteran's favor, the claim is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an eye disorder has been received, to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for asthma has been received, to this extent, the appeal is granted.

Service connection for allergic conjunctivitis is granted. 


REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

Asthma

Service treatment records reflect a normal clinical evaluation of the Veteran's lungs and chest at his August 1970 enlistment examination into his first period of active service (August 1970-February 1972).  A separation examination in February 1972 reflected a normal clinical evaluation of his lungs and chest.  A May 1974 enlistment examination into his second period of active service (July 1974-October 1976), once again reflected a normal clinical evaluation of his lungs and chest. The Veteran denied ever having had, or currently experiencing asthma in a report of medical history completed at that time.  A September 1976 separation examination reflected a normal clinical evaluation of his lungs and chest.  The Veteran initially marked that he had experienced asthma in a report of medical history completed at that time however, he crossed out his answer and changed it to a "no."

Service treatment records reflect a normal clinical evaluation of his lungs and chest in a February 1981 enlistment examination into his third period of active service (March 1981-August 1990).  Although it was noted in a report of medical history at that time that the Veteran had experienced asthma at age 12, the Board places significant weight on the fact that the Veteran's clinical evaluation was normal at that time. In assessing whether the Veteran was in sound condition upon entry into his third period of service, the treatment records have been reviewed.  Moreover, the Board has considered an April 2002 General VA examination which noted that the Veteran had been diagnosed with asthma prior to service.  The Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  As such, and giving him the benefit of the doubt, the Board will proceed under the premise that his respiratory disorder did not preexist his service. 

An October 1984 in-service Asbestos Medical Surveillance Program inquiry noted that the Veteran had not been exposed to asbestos or asbestos products prior to his navy career, but that the Veteran was uncertain whether he had been exposed to asbestos during his navy career.  He stated that he did not work directly with asbestos, but indicated that he smoked cigarettes.  An October 1984 examination reflected a normal clinical evaluation of his lungs and chest.  A February 1987 examination also reflected a normal clinical evaluation of his lungs and chest.  A March 1987 Preventive Medicine Service questionnaire reflected that to the best of the Veteran's knowledge he was uncertain if he had been exposed to asbestos dust during rip-out operations, or worked with asbestos or asbestos products prior to or during naval service.  Another document from the same day indicated that he had not been exposed to asbestos prior to or during his navy career, and he had not worked directly with asbestos.  An August 1988 treatment record noted symptoms of a cough.  The Veteran was diagnosed with an upper respiratory infection.  An October 1988 examination reflected a normal clinical evaluation of his lungs and chest.  The Veteran complained of shortness of breath in January 1989 and November 1989.  A February 1990 treatment record noted complaints of a cough of 2 weeks duration.  A separation examination is not of record. 

Post-service treatment records reflect complaints of shortness of breath in July 1992.  A September 1999 chest X-ray reflected a probable right granuloma.  An October 1999 CT reflected mild emphysematous changes of the lung aspices.  A February 2002 treatment record noted that the Veteran's asthma had began in the 1980's while in active duty.  An April 2002 treatment record noted that the Veteran had smoked 2-3 packs of cigarettes per day for 27 years.  Another April 2002 treatment record noted asthma. 

The Board has considered an undated statement from the Veteran's VA treating practitioner.  In the letter she reflects that it is likely as not that some of the Veteran's present day problems of asthma are secondary to exposure to asbestos and other chemicals while on ship.  She appears to base this conclusion on the March 1987 document, noted above, which reflects that the Veteran was uncertain if he had been exposed to asbestos, although her rationale is not clear.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).

The record is also not clear where the Veteran alleges he was exposed to asbestos.  VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d.

Here, VA treatment records reflect a current medical diagnosis of asthma, and the record includes an opinion reflecting a link between possible exposure to asbestos in service and his current disorder.  However, there is insufficient evidence to determine whether any current lung disease is related to exposure to asbestos or otherwise related to service.  Consequently, a VA examination to obtain a medical opinion is indicated.

Eye Disorder Other than Allergic Conjunctivitis

A review of the record shows that the Veteran has been diagnosed as having cataracts and macular pigmentary changes of the left eye in addition to allergic conjunctivitis.  The June 2004 VA eye examination failed to discuss the nature and etiology of these disorders, to include whether they were related to the Veteran's allergic conjunctivitis or his being splashed in the eyes with hydraulic fluid.  An examination addressing these questions is therefore warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Acquired Psychiatric Disorder

Service treatment records associated with his first period of active service (August 1970-February 1972) do not reflect treatment or complaints associated with a psychiatric disorder.  A mental status evaluation completed during his second period of service (July 1974 to October 1976) reflected that the Veteran did not have a significant mental illness, was mentally responsible, able to distinguish right from wrong, able to adhere to the right, and had the mental capacity to understand and participate in board proceedings.  Service treatment records associated with his third period of service (March 1981-August 1990) do not reflect treatment or complaints associated with a psychiatric disorder.

Post-service treatment records confirm diagnoses of PTSD, a bipolar disorder, a panic disorder, adjustment disorder, schizophrenia, major depressive disorder, depression and anxiety.  The Veteran attributes his PTSD to numerous in-service stressors including: (1) while on tour at Fort Clayton in the Canal Zone during an exercise another driver was killed when a tree fell on him and decapitated him; the Veteran witnessed the accident and saw the head bouncing on the ground; member of 4th Battalion, 20th Mechanized Infantry (2) his friend was killed when a truck driver drove off a bridge and into a canal (3) while stationed on the USS John F. Kennedy or USS Independence (1982) during the Grenada invasion he assisted with unloading of casualty of US Army Soldiers (4) being a combat solider in Vietnam for three months in 1970-1971, serving with the E Company 2 Battalion 7th Calvary exposed to constant fire (5) seeing dead bodies, people being blown up, and being exposed to incoming fire while in the Korea DMZ area serving with the 2nd Infantry Division Camp Casey 1971, (6) while in Korea on December 24, 1971 he was assigned guard duty on the DMZ and a guard 50 yards from him was killed (7) during a training exercises with the "A" Company (M) 20th Infantry 3rd Platoon 3rd Squad as a machine gunner he got down and was firing his MCO when he looked down he saw that his face was over a coral snake pit.  See October 2001 stressor statement,  October 2001 VA treatment record, January 2002 VA treatment record, February 2002 VA treatment record, February 2002 psychological evaluation, May 2002 VA treatment record, May 2002 Stressor Statement, May 2002 Vocational Rehabilitation Assessment, April 2004 substantive appeal, and April 2006 statement.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition to the laws and regulations outlines above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843 - 39852 (July 13, 2010).  

This regulatory change pertains to his alleged stressors related to (1) being a combat solider in Vietnam for three months in 1970-1971 (2) seeing people being blown up, and being exposed to incoming fire while in the Korea DMZ area (3) while in Korea on December 24, 1971 he was assigned guard duty on the DMZ and a guard 50 yards from him was killed.  However, personnel records do not conclusively confirm service in either Vietnam or the Korean DMZ.  The Board has considered the Veteran's allegations in his May 2002 Stressor Statement that he received hostile fire pay while serving in the DMZ.  As verification of this could potentially reflect that the Veteran was exposed to combat, these records should be obtained.  The applicability of the revisions made to 38 C.F.R. § 3.304(f) are questionable at this juncture and warrant further development.

With respect to the Veteran's alleged stressor of witnessing the decapitation of a fellow soldier during a training exercise, while on tour at Fort Clayton in the Canal Zone, as a member of 4th Battalion, 20th Mechanized Infantry, the AMC should attempt to corroborate this incident by sending this information to the Joint Services Records and Research Center (JSRRC), in Alexandria, Virginia.  The Board has considered an undated statement from E.S., purportedly a fellow soldier, who indicated that he was assigned to the 4th Battalion Mechanic 20th Infantry at Fort Clayton, Panama Canal Zone.  He stated that he had known the Veteran since childhood.  He stated that in 1974 both he and the Veteran were assigned to A Company Fourth Battalion Mechanic 20th Infantry at Fort Clayton, Panama.  He indicated that during a field exercise, a tree fell down on the driver of the lead tank.  He noted that the man's head was decapitated.  He stated that his tank was in the middle of the formation, but the Veteran's tank was directly behind the tank.  He stated that the Veteran witnessed the head bouncing on the ground and that the Veteran had not been the same person since witnessing this tragic accident.  If the AMC is unable to verify this stressor, the AMC should determine whether E.S. served with the Veteran.  

With regard to his assertions that  (1) his friend was killed when the truck driver drove off a bridge and into a canal (2) while stationed on the USS John F. Kennedy or USS Independence (1982) during the Grenada invasion he assisted with unloading of casualty of US Army Soldiers, and (3) during a training exercises with the "A" Company (M) 20th Infantry 3rd Platoon 3rd Squad as a machine gunner he got down and was firing his MCO when he looked down he saw that his face was over a coral snake pit, the Veteran should be asked to provide detailed information regarding these incidents.  Such specific details should include the date and location of the incident(s), and the names of all personnel involved.  If he is able to provide sufficiently detailed information, the AMC should attempt to corroborate these events by sending this information to the JSRRC.

The Board has considered a May 2004 VA examiner's opinion essentially relating the Veteran's PTSD to witnessing the in-service accidental decapitation.  However, at this juncture service connection cannot be granted as this stressor has not been verified.  The Board has also considered an October 2002 statement from his VA treating clinical psychologist who indicated that the Veteran had PTSD resulting from his experiences on active duty.  However, it is unclear what stressors the treating clinical psychologist was referring to.  Additionally, a February 2002 VA treatment record noted that the incidents the Veteran reported in the navy and in Panama would be enough to produce PTSD symptoms.  However, specific information regarding what incidents the VA treating social worker was referring to were not provided. 

Based on the above, the Board finds that the Veteran should be scheduled for a VA psychiatric examination by a medical professional with appropriate expertise to determine whether his acquired psychiatric disorder is related to any incident of service. 

Social Security Records 

An October 2001 VA treatment record noted that the Veteran had applied for Social Security Administration (SSA) disability benefits 9 years prior, but had been denied.  A May 2002 VA treatment record noted that the Veteran had filed for Social Security benefits.  A SSA RO Inquiry the following month did not reflect that the Veteran had been afforded benefits.  Nevertheless, it is unclear whether or not his application was still pending.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Although it is unclear if the Veteran is receiving disability benefits, or for what disorder(s), the relevancy of these documents has not yet been ruled out.  As such, these records must be obtained.

Corrective VCAA Notice

Although various notice letters have been sent throughout the period on appeal (April 2002, May 2002, and October 2003), notice regarding the elements for service connection have still not been sent regarding his acquired psychiatric disorder and asthma claims.  As such, corrective VCAA notice should be sent with respect to these two issues.  

VA Treatment Records

The claims file reflects that the Veteran has received medical treatment through the Southern Arizona VA Health Care System (VAHCS).  However, the claims file only contains VA treatment records dated up to May 2007.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); i, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for asthma. 

2.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

3.  Obtain all VA clinical records pertaining to the Veteran from the Southern Arizona VAHCS for the period from May 2007 to the present. 

4. The RO should take appropriate action to develop evidence as to whether the Veteran was exposed to asbestos during service.  Following such, a formal finding should be issued as to whether the Veteran at least as likely as not had asbestos exposure in service. Such finding should be added to the record and should include a rationale in support of the conclusion reached.

5.  After the development set forth in Remand paragraphs above has been completed, schedule the Veteran for an examination to evaluate the relationship between his respiratory disorder and active duty service.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  All necessary testing should be completed.  The examiner should identify any current respiratory disorder present.  

The examiner is then asked to provide an opinion as to whether it is at least as likely as that any current respiratory disorder had its onset in service or is otherwise causally related to service, to include asbestos exposure.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his respiratory disorder and the continuity of symptomatology, as well as the in-service treatment for shortness of breath.  The VA examiner should additionally address the undated "positive" opinion from the Veteran's treating VA practitioner "T.Caldwell, NP, MSN, MPH."  The rationale for any opinion offered should be provided.  For purposes of this opinion, the VA examiner is to presume that the Veteran's asthma did not preexist service.

6.  The RO should schedule the Veteran for a VA eye examination by an appropriate physician to address the nature and etiology of his claimed eye disorder, other than allergic conjunctivitis.  All indicated tests and studies are to be performed.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner must indicate in the examination report that the claims folder was so reviewed. 

With respect to any diagnosed eye disability, other than allergic conjunctivitis, the examiner should state whether it is as least likely as not (a 50 percent probability or greater) that the disorder had its onset in service or is otherwise casually related to in-service injury or disease.  The examiner should address the Veteran's assertion that his cataracts and/or macular pigmentary changes were caused or aggravated by being splashed in the eyes with hydraulic fluid.  The examiner must also discuss whether it is as least likely as not that the Veteran's allergic conjunctivitis caused or aggravated any other identified eye disorder.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed in a legible report as well as acknowledge and discuss the Veteran's lay statements.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

7.  The RO should obtain a copy of the Veteran's pay records which reflect special pay status (hazardous duty pay) from the Defense Finance and Accounting Service (DFAS), the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate depository.  If the Veteran is shown to have received combat pay, an explanation should be provided as to the circumstances under which a serviceman would have been entitled to combat pay during the Vietnam Era.  Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

8.  The RO should make a formal finding regarding whether or not the Veteran had service in Vietnam and/or Korea. 

9.  The Veteran should be asked to provide detailed information regarding the incidents of (1) his friend being killed when the truck driver drove off a bridge and into a canal (2) while stationed on the USS John F. Kennedy or USS Independence (1982) during the Grenada invasion he assisted with unloading of casualty of US Army Soldiers, and (3) during a training exercises with the "A" Company (M) 20th Infantry 3rd Platoon 3rd Squad as a machine gunner he got down and was firing his MCO when he looked down he saw that his face was over a coral snake pit.  Such specific details should include the date and location of the incident, and the names of all personnel involved.  If he is able to provide sufficiently detailed information, the AMC should attempt to corroborate these events by sending this information to the Joint Services Records and Research Center (JSRRC), in Alexandria, Virginia.

However, regardless as to whether he responds, the AMC should attempt to corroborate the stressor of witnessing the decapitation of a fellow soldier during a training exercise, while on tour at Fort Clayton in the Canal Zone, as a member of 4th Battalion, 20th Mechanized Infantry. If the AMC is unable to verify this stressor, the AMC should determine whether E.S. (author of undated statement described above) served with the Veteran.  

10.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.  
	
The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s). If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service.  In doing so the examiner should discuss the May 2004 VA examination opinion. 

The claims file must be made available to and reviewed by the examiner.  The psychiatrist must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's various alleged service stressors/incidents, which are found in written statements; 2) medical records; and 3) lay statements of record.  

11.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


